Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

“High Efficiency Video Coding (HEVC) Test Model 16 (HM 16) Encoder Description Update 8”, 118. MPEG Meeting: 3-4-2017 – 7-4-2017; Hobart; (Motion Picture Expert Group or ISO/IEC JTC1/SC29/WG11), no. N16879, 16 July 2017 (hereinafter HEVC), as cited by applicant. teaches a method and system of inter-coding comprising:
receiving a first coding unit of a first picture from a bitstream in a first portion of memory, where said first coding unit includes a respective first header, where said first header includes a first indicator indicating it is part of a single collocated picture (e.g. sections 4.4.1.3); 
receiving a second coding unit of a second picture from said bitstream in a second portion of said memory, wherein said second coding unit includes a respective second header, where said second header includes a second indicator for indicating it is part of said single collocated picture (e.g. section 4.4.1.3); 
determining whether said first coding unit and said second coding unit are parts of said single collocated picture based upon information contained in at least on of said first header and said second header (e.g. section 4.4.1.3); and 
decoding said second coding unit using motion information associated with said first coding unit if said first coding unit and said second coding unit are parts of said single collocated picture (e.g. section 4.4.1.3).
HEVC does not explicitly teach:
wherein said first header is a first NAL unit header, and wherein said second header is a second NAL unit header.
A further search was conducted which failed to yield any prior art. This limitation, when taken in combination with the other limitations of the claim is therefore nonobvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANIKA M BRUMFIELD whose telephone number is (571)270-3700. The examiner can normally be reached M-F 8:30 - 5 PM AWS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHANIKA M. BRUMFIELD
Examiner
Art Unit 2487



/SHANIKA M BRUMFIELD/Examiner, Art Unit 2487     

/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487